Case 8:18-cv-03072-TPB-SPF Document 25 Filed 03/06/20 Page 1 of 2 PageID 89



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JULIA GENO,

       Plaintiff,

v.                                                 Case No:8:18-cv-03072-EAK-SPF

COMENITY BANK,

      Defendant.
___________________________/

      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COME NOW, Plaintiff, JULIA GENO, and Defendant(s), COMENITY BANK
(“Defendant”), by and through the undersigned counsel, and hereby stipulate pursuant to Federal
Rule of Civil Procedure 41(a)(1)(A) and agree that Plaintiff’s claims against Defendant should
be dismissed with prejudice, with each party to bear its own costs and attorneys’ fees.
       Respectfully submitted this March 6, 2020,


LAW OFFICE OF MICHAEL A.                         GOLDEN SCAZ GAGAIN, PLLC
ZIEGLER, P.L.: DEBT FIGHTERS
/s/ Kaelyn Steinkraus                            /s/ Charles James McHale, Jr.
Kaelyn Steinkraus, Esq.                          Charles James McHale, Jr., Esq.
Florida Bar No. 125132                           Florida Bar No. 0026555
kaelyn@attorneydebtfighters.com                  cmchale@gsgfirm.com
2561 Nursery Road, Suite A                       201 N. Armenia Avenue
Clearwater, FL 33764                             Tampa, FL 33609
(p) (727) 538-4188                               (p) (813) 251-5500
(f) (727) 362-4778                               (f) (813) 251-3675
Counsel for Plaintiff                            Counsel for Defendant
Case 8:18-cv-03072-TPB-SPF Document 25 Filed 03/06/20 Page 2 of 2 PageID 90




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 06 day of March, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to all counsel of record.




                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132
